586 F.3d 1108 (2009)
Patrick O. OJO, Attorney, on behalf of himself and all others similarly situated, Plaintiff-Appellant,
v.
FARMERS GROUP, INC.; Fire Underwriters Association; Fire Insurance Exchange; Farmers Underwriters Association; Farmers Insurance Exchange, Defendants-Appellees.
No. 06-55522.
United States Court of Appeals, Ninth Circuit.
October 26, 2009.
James A. Francis, Esquire, Francis & Mailman, Philadelphia, PA, Andrew S. Friedman, Bonnett Fairbourn Friedman & Balint PC, Phoenix, AZ, Barrett Stephen Litt, Esquire, Litt, Estuar, Harrison & Kitson, LLP, Los Angeles, CA, J. Andrew Meyer, Esquire, James Hoyer Newcomer & Smiljanich, Tampa, FL, John J. Stoia, Jr., Esquire, Coughlin Stoia Geller Rudman & Robbins, LLP, San Diego, CA, Sanford Svetcov, Coughlin Stoia Geller Rudman & Robbins, LLP, San Francisco, CA, for Plaintiff-Appellant.
Harriet S. Posner, Skadden, Arps, Slate, Meagher & Flom LLP, Los Angeles, CA, Andrew L. Sandler, Esquire, Skadden Arps Slate Meagher & Flom, LLP, Washington, DC, for Defendants-Appellees.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.